DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11/29/2020 has been considered by Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 14, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kurasawa et al (US 2015/0170610 A1).

Claim 1, Kurasawa (Fig. 1-52) discloses a touch panel (Fig. 1; Paragraph [0073]) comprising:  
2a sensing cell (A21, A41, A61, A12, A32, A52, and A72; Fig. 20 and 24; Paragraph [0159] and [0191]) configured to sense a change in capacitance (Paragraph [0159]; Fig. 4 and 5); and  

6the sensing cell (A21 or A12; Fig. 24) includes a plurality of pattern lines (ML1 and ML2; Fig. 24; Paragraph [0192]; wherein ML1 and ML2 are comprised of elements Ua and Ub) electrically connected to each other 7through a connecting pattern (TDX; Fig. 24; Paragraph [0192]; wherein discloses intersections TDX) arranged at each of the plurality of locations (TDX; Fig. 24) along a length (Fig. 24; wherein figure shows at least three intersections connecting wire segments ML1 and ML2 in the vertical direction Dy and horizontal direction Dx; Paragraph [0192]) of each of plurality of pattern lines (ML1 and ML2; Fig. 24; Paragraph [0192]); and  
8the sensing line (B21 and B22; Fig. 24) includes a plurality of pattern lines (Ub and Ua; Fig. 24; Paragraph [0193]) electrically separated (Fig. 24; wherein figure shows wiring portions that are electrically separated; Paragraph [0193]) from each other (Fig. 24).  

1Claim 14, Kurasawa (Fig. 1-52) discloses wherein the plurality of pattern lines (ML1 and ML2; Fig. 24; Paragraph [0192]; wherein ML1 and ML2 are comprised of elements Ua and Ub) in the 2sensing cell (A21 or A12; Fig. 24) and the sensing line (B21 and B22; Fig. 24) have a zig-zag shape (Paragraph [0167]).  

Claim 15, Kurasawa (Fig. 1-52) discloses wherein the connecting pattern (Uf; Fig. 23) has a bar 2shape (Fig. 23; wherein figure shows a bar shaped wire segment connecting the zig-zag pattern lines).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kurasawa et al (US 2015/0170610 A1) in view of Song et al (US 2016/0313827 A1).

1Claim 2, Kurasawa discloses the touch panel according to claim 1.
Kurasawa does not expressly disclose wherein, at each of the plurality of locations, each of two adjacent pattern lines 2in the sensing cell includes:  
3a first line including a portion having a minimum distance between the two adjacent 4pattern lines; and  
sa second line extending such that a distance between the two adjacent pattern lines is 6farther from the first line.  
Song (Fig. 4-6b) discloses wherein, at each of the plurality of locations (Fig. 5; wherein figure shows connection at each of the plurality of locations shown in figure 4), each of two adjacent pattern lines (Fig. 4; see figure 4 below which shows two adjacent pattern lines) 2in the sensing cell (22; Fig. 3) includes:  

    PNG
    media_image1.png
    515
    607
    media_image1.png
    Greyscale

3a first line (Fig. 4; see figure 4 below) including a portion having a minimum distance between the two adjacent 4pattern lines (Fig. 4; wherein figure 4 above with respect to the two adjacent pattern line and see figure 4 below which shows first line elements are at a minimum distance at each connection point); and

    PNG
    media_image2.png
    515
    607
    media_image2.png
    Greyscale
  
sa second line (Fig. 4; see figure 4 above) extending such that a distance between the two adjacent pattern lines is 6farther from the first line (Fig. 4; wherein figure 4 above 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Kurasawa’s touch panel by applying a structural arrangement, as taught by Song, so to use a touch panel with a structural arrangement for providing a touch panel incorporated with the mesh structure of the sensing pattern will have a higher touch sensitivity and a faster response speed, to thereby improve the user experience (Paragraph [0011]).

1Claim 3, Song (Fig. 4-6b) discloses wherein each of the two adjacent pattern 2lines (Fig. 4; see figure 4 above) in the sensing line (23; Fig. 3; wherein figure shows lead lines with same mesh pattern as sensing electrodes shown in figure 4) includes:  
3a third line (Fig. 3 and 4; see figure 4 above with respect to first line, see figure 3 which shows same mesh pattern arrangement as sensing electrodes) including the portion having the minimum distance between the two adjacent 4pattern lines (Fig. 4; wherein figure 4 above with respect to the two adjacent pattern lines and see figure 4 above which shows a third line elements similar to the first line elements are at a minimum distance at each connection point); and 
a fourth line (Fig. 3 and 4; see figure 4 above with respect to second line, see figure 3 which shows same mesh pattern arrangement as sensing electrodes) extending such that the distance between the two pattern lines is farther from 15the third line (Fig. 4; wherein figure 4 above with respect to the two adjacent pattern line and see figure 4 

Claim 4, Kurasawa (Fig. 1-52) discloses wherein:  
2the sensing line (B21 and B12; Fig. 23) further includes a dummy pattern (TDD; Fig. 23) positioned between the two adjacent 3pattern lines (B21, B12, Ua, and Ub; Fig. 23); and  
4the dummy pattern (TDD; Fig. 23) is electrically separated (Paragraph [0173]) from the two adjacent pattern lines (B21, B12, Ua, and Ub; Fig. 23) in the ssensing line (B21 and B12; Fig. 23).  

1Claim 5, Song (Fig. 4-6b) discloses wherein a minimum distance (Fig. 5; wherein figure shows at a connection point) between two 2first lines (Fig. 4; see figure 4 above) is 10 µm or less (Paragraph [0035]; wherein discloses at least less than 10 µm).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Kurasawa’s touch panel by applying a structural arrangement, as taught by Song, so to use a touch panel with a structural arrangement for providing a touch panel incorporated with the mesh structure of the sensing pattern will have a higher touch sensitivity and a faster response speed, to thereby improve the user experience (Paragraph [0011]).

1Claim 6, Song (Fig. 4-6b) discloses wherein two first lines (Fig. 4; see figure 4 above with respect to first lines) contact the 2connecting pattern (Fig. 4 and 5).  


1Claim 7, Song (Fig. 4-6b) discloses wherein the connecting pattern (243; Fig. 4 and 5) connecting 2the two first lines (Fig. 5; wherein figure shows connections between the first lines shown above in figure 4) comprises a plurality of connecting patterns (Fig. 4; wherein figure shows a plurality of connecting patterns).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Kurasawa’s touch panel by applying a structural arrangement, as taught by Song, so to use a touch panel with a structural arrangement for providing a touch panel incorporated with the mesh structure of the sensing pattern will have a higher touch sensitivity and a faster response speed, to thereby improve the user experience (Paragraph [0011]).

1Claim 8, Song (Fig. 4-6b) discloses wherein the plurality of connecting patterns (243; Fig. 4 and 5) 2are spaced apart periodically (Fig. 4; wherein figure clearly shows a plurality of connection patterns periodically spaced apart).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Kurasawa’s touch panel by 

1Claim 9, Song (Fig. 4-6b) discloses wherein the connecting pattern (Fig. 5) extends in a direction different from a direction in which the two first lines extend (Fig. 5; wherein horizontal parts of connection pattern are different than the vertical first lines of the connection pattern).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Kurasawa’s touch panel by applying a structural arrangement, as taught by Song, so to use a touch panel with a structural arrangement for providing a touch panel incorporated with the mesh structure of the sensing pattern will have a higher touch sensitivity and a faster response speed, to thereby improve the user experience (Paragraph [0011]).

16	Claim 10, Song (Fig. 4-6b) discloses wherein each of the two adjacent pattern lines (Fig. 4; see figure 4 above) in the sensing cell (22; Fig. 4) further includes a fifth line extending (Fig. 4; See figure 4 below) from the first line (Fig. 4; see figure 4 above) in an opposite 3direction to the second line (Fig. 4; below; wherein figure shows fifth lines extending in opposite diagonal direction as compared with second lines of pattern lines).  

    PNG
    media_image3.png
    515
    607
    media_image3.png
    Greyscale

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Kurasawa’s touch panel by applying a structural arrangement, as taught by Song, so to use a touch panel with a structural arrangement for providing a touch panel incorporated with the mesh structure of the sensing pattern will have a higher touch sensitivity and a faster response speed, to thereby improve the user experience (Paragraph [0011]).

1Claim 11, Song (Fig. 4-6b) discloses wherein an arrangement of the first line (Fig. 4; See figure 4 above with respect to first line), 2the second line (Fig. 4; See figure 4 above with respect to second line), and the fifth line (Fig. 4; See figure 4 above with respect to fifth line) in each of the two adjacent pattern lines (Fig. 4; See figure 4 above with respect to pattern lines) of the sensing cell (22; Fig. 4) is 3repeated a plurality of times (Fig. 4).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Kurasawa’s touch panel by 

1Claim 12, Song (Fig. 4-6b) discloses wherein first lines (Fig. 4; See figure 4 above with respect to first line) that are repeated a 2plurality of times (Fig. 4) in the two adjacent pattern lines (Fig. 4; See figure 4 above with respect to pattern lines) in the sensing cell (22; Fig. 4) include a portion in contact 3with the connection pattern (Fig. 5; wherein figure shows at least two horizontal portions of the connection pattern connecting the adjacent vertical first line portions), and a remaining portion not in contact with the connection pattern (244; Fig. 5; wherein figure shows a center hole between the two horizontal portions of the connection pattern and therefore reads on “a remaining portion” of the first line not connected to the connection pattern).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Kurasawa’s touch panel by applying a structural arrangement, as taught by Song, so to use a touch panel with a structural arrangement for providing a touch panel incorporated with the mesh structure of the sensing pattern will have a higher touch sensitivity and a faster response speed, to thereby improve the user experience (Paragraph [0011]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kurasawa et al (US 2015/0170610 A1) in view of Yim et al (US 2014/0041999 A1).

1Claim 13, Kurasawa discloses the touch panel according to claim 1.
Kurasawa does not expressly disclose wherein each of the plurality of pattern 2lines in the sensing cell is divided into two regions by a cutting section.  
Yim (Fig. 5) discloses wherein each of the plurality of pattern 2lines (Fig. 5; wherein figure shows a mesh electrode) in the sensing cell (410 and 420; Fig. 5) is divided into two regions by a cutting section (401; Fig. 5).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Kurasawa’s touch panel by applying a cutout portion, as taught by Yim, so to use a touch panel with a cutout portion for providing a touch panel in which a non-active region of a touch panel is reduced in width by disposing a wiring, together with an electrode, in an active region of a transparent substrate (Paragraph [0018]).

Response to Arguments
Applicant's arguments filed 11/29/2020 have been fully considered but they are not persuasive.
The Applicant argues in the submitted response on pages 6-8 that the prior art reference of Kurasawa et al (US 2015/0170610 A1) does not teach or disclose “the sensing cell includes a plurality of pattern lines electrically connected to each other through a connecting pattern arranged at each of a plurality of locations along a length of each of the plurality of pattern lines” as now disclosed in amended claim 1. 

The Applicant argues in the submitted response on pages 8-10 that the prior art reference of Kurasawa et al (US 2015/0170610 A1) and Song et al (US 2016/0313837 A1) would not be combinable under 35 U.S.C. 103. 
The Examiner respectfully disagrees with this argument. Specifically Kurasawa teaches an embodiment as shown in figure 24 which includes a plurality of connection patterns along the length of each of the plurality of pattern lines. But Kurasawa is silent about how that connection pattern is formed. In light of this the Examiner pointed to the prior art reference of Song et al (US 2016/0313837 A1) which teaches the formation (Fig. 5-6b) of the plurality of connection patterns along the length of each of the plurality of pattern lines. In light of these teachings the Examiner believes that one of ordinary skill in the art would have been able to combine the mesh type touch electrodes, taught by both references, with the connection pattern, taught by the prior art reference of Song. 

The Examiner respectfully disagrees with this argument. See response to claim 1 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        02/01/2021